Case 1:19-cv-09617-KPF Document 67-20 Filed 06/21/21 Page 1 of 5




          EXHIBIT T
             X G                                 0   a   https://web.archive.org/web/20190310192003/https:/www.instagram.com/developer/embedding/
                                                                                                                             Case 1:19-cv-09617-KPF Document 67-20 Filed 06/21/21 Page 2 of 5                                                     0 .flp    In CD ®
                      https://www.instagram.comideveloperfembeddingi                                                                    Go   JAN   LlAR   APR
 P411.1001     IVE
                                                                                                                                                                                                                                                                    004
                     1 552 captures                                                                                                            4 10►                                                                                                                      113 El
                     V Feb 2011 -14 J3r   2321                                                                            ba...whisk.        2018 2019 2020                                                                                                 •     ^b^ut this capture


                                                                                        qnstairam                                                                                      Sandbox Invites         0    Manage Clients   j   Log in

                                                                                     Overview

                                                                                     Authentication                       Embedding
                                                                                     Login Permissions                    Embedding Instagram posts is an easy way to add Instagram photos and videos to the stories you want to tell on
                                                                                                                          articles or websites. You can embed your own content as well as photos and videos from public profiles. As always,
                                                                                     Permissions Review                   people own their Instagram content, and embedded posts give the proper attribution by showing the username and
                                                                                                                          linking back to the original content on Instagram.
                                                                                     Sandbox Mode
                                                                                                                          Embedding on your website
                                                                                     Secure Requests
                                                                                                                          To embed Instagram content you need to first visit the post on the web and get the embed code. Go to the post URL
                                                                                     Endpoints                            if you have it, or you can search for the username on Instagram.com, visit their profile, and then click the post to
                                                                                                                          expand it. Click the more [...] button and select "Embed".
                                                                                     Embedding

                                                                                     Mobile Sharing

                                                                                     Libraries

                                                                                     Support

                                                                                     Changelog

                                                                                     Platform Policy




                                                                                                                          This will open a dialog where you can get the HTML embed code. Simply copy the code into your website and the
                                                                                                                          embedded post will automatically load. By default the post contains the media caption. You can decide to hide it by
                                                                                                                          simply unchecking the caption option in the Embed button dialog.


                                                                                                                                                          "//platforminstagram.com/en_US/embeds.Wx/scrIpt>


                                                                                                                                                             Include caption

                                                                                                                                                                            Copy Embed Code

                                                                                                                                                          By using this embed, you agree to Instagram's API Terms of Use.


tps://web.archiveorg/web/
                                                                                                                                                                                                                                                                    3:43 PM       m
                                                                                                                                                                                                                                                           4>))
                                                                                                                                                                                                                                                                   2/10/2021      I-"ri
                                                                                                                                                                                                                                                                  NEWS000153
             X G                              0 a   https://web.archive.org/web/20190310192003/https:/www.instagram.com/developer/embeddindi
                                                                                                                        Case 1:19-cv-09617-KPF Document 67-20 Filed 06/21/21 Page 3 of 5                                                   ••• 0   III\ CD ®              E
 I 11RNt I            https://www.instagram.com/developerfembeddingi                                                                   JAN MAR APR
                                                                                                                                                                                                                                                                   01 A
                     1 552 captures                        I    I   I            I                                                           10                                                                                                                    E3
                     27 Feb   - 14 ,3r 2327                                                                                           2018 2019 2020                                                                                               • Abo t this capture


                                                                                                                     Embedded posts are responsive and automatically resize if the embedding container becomes smaller. This means that
                                                                                        Login Permissions
                                                                                                                     the content will look great both on desktop and mobile websites.

                                                                                        Permissions Review

                                                                                        Sandbox Mode

                                                                                        Secure Requests

                                                                                        Endpoints

                                                                                        Embedding

                                                                                        Mobile Sharing

                                                                                        Libraries

                                                                                        Support

                                                                                        Changelog

                                                                                        Platform Policy                                                        View this post on Instagram




                                                                                                                                Were putting the Weekend Hashtag Project on hold this weekend. Instead. were challenging
                                                                                                                              people around the world to participate in the 10th Worldwide InstaMeet! Grab a few good friends
                                                                                                                                or meet up with a larger group in your area and share your best photos and videos from the
                                                                                                                              InstaMeet with the #VVWIM10 hashtag for a chance to be featured on our blog Monday morning.
                                                                                                                               Be sure to include the name of the location where your event took place along with the unique
                                                                                                                                   hashtag you've chosen for your InstaMeet in your caption. Photo by @sun_shinealight




                                                                                                                     Embedding in WordPress
                                                                                                                     WordPress makes it even easier to embed Instagram content on your blog. All you have to do is to copy the Instagram
                                                                                                                     URL of the media page and paste it on its own line in the WordPress editor. For example:

                                                                                                                     https://www.instagram.com/p/bNd86MSFv6/
tps://web.archive.org/web/20190310192003/https://www.instagram.comideveloper/secure-aoi-reauests/



                                                                                                                                                                                                                                                      NEWS000154
             C                                 M https://web.archive.orgiweb/20190310192CO3/https:/www.instagram.comideveloper/embedding/
                                                                                                                     Case 1:19-cv-09617-KPF Document 67-20 Filed 06/21/21 Page 4 of 5
                                                                                                                                                                                                                                          O   ••• 0 Cz   III\ CD ®,
tUt   RMUI   CI IVI     ttps://www.instagram.comicleveloperiembedding/                                                               Go JAN MAR APR

MINIUM                1,552 captures                                                                                                       10
                                                                                                                                      2018 2019 2020
                      27 Feb 2011 - 14 Jan 2021
                                                                                            balillholielliilighltal.4111L118

                                                                                                                  You can also use the Wordpress shortcode which allows you to remove the caption or manually specify the width. Just
                                                                          Login Permissions
                                                                                                                  paste this in your blog post as an example:

                                                                          Permissions Review                      [instagram url=https://www.instagram.com/p/bNd86MSFv6/ hidecaption=true width=320]

                                                                                                                  You can check out the WordPress documentation for more information on how to use and customize embedded posts:
                                                                          Sandbox Mode
                                                                                                                  http://support.wordpress.com/instagramfinstagram-images/

                                                                          Secure Requests
                                                                                                                  Embedding for developers
                                                                          Endpoints
                                                                                                                  We provide two ways to programmatically add an Instagram post to your page: an oEmbed endpoint and a simple URL
                                                                                                                  append endpoint. Neither requires an access_token or client_id.
                                                                          Embedding
                                                                                                                  Given a short link, the oEmbed endpoint allows you to get the embed code and additional information about the
                                                                          Mobile Sharing                          media associated with the link.

                                                                                                                  The embed code contains a preview HTML code and a reference to the Instagram embedsjs JavaScript library. When
                                                                          Libraries
                                                                                                                  the library is loaded, it scans the page for the HTML code and generates the fully rendered post.

                                                                          Support                                 If you want to load the library separately from the HTML code, you can call the oEmbed endpoint with the omitscript
                                                                                                                  parameter. This is useful for websites that want to handle the loading of the embed* script by themselves. To
                                                                          Changelog                               manually initialize the embed code, you can then call the JavaScript function instgrm.Embeds.processO.

                                                                                                                  The embedded post is responsive and will adapt to the size of its container. This means that the height will vary
                                                                          Platform Policy
                                                                                                                  depending on the container width and the length of the caption. You can set the maximum width by using the
                                                                                                                  maxwidth parameter. You can also use the hidecaption parameter to display the post without the caption.

                                                                                                                  If loading the embed code is not an option, you can use the URL append endpoint. Given an Instagram short link, this
                                                                                                                  endpoint issues a redirect to that media's image file. If you embed an Instagram image this way, you must provide
                                                                                                                  clear attribution next to the image, including attribution to the original author and to Instagram, and a link to the
                                                                                                                  Instagram media page.

                                                                                                                            icembed                                           Returns the embed code and info about the media a...

                                                                                                                           ip/ shortcode /media                               Issues a redirect to that media's JPG file.




                                                                                                                     GET

                                                                                                                     https://api.instagram.com/oembed?url=http://instagr.am/p/fA9uwitkSN/                                   RESPONSE •


                                                                                                                     Given a short link, returns the embed code and information about the media associated with that link.

                                                                                                                     PARAMETERS
                                                                                                                     URL              A short link, like http://instagram/p/fA9uwTtkSN/.
                                                                                                                     MAXWIDTH         Maximum width of returned media. This value is optional and must be greater than 320. Note
                                                                                                                                      that the maxheight parameter is not supported and always returns null. This is because the
                                                                                                                                      embed code is responsive and its height varies depending on its width and lenght of the
                                                                                                                                      caption.
                                                                                                                                                                    •
                                                                                                                                                                                                                                                                              V

                                                  e   Yi   pi    e;
                                                                               Jurls'
                                                                                                                                                                                                                                                         Cl is)
                                                                                                                                                                                                                                                                   3:44 PM
                                                                                                                                                                                                                                                                  2/10/2021
                                                                                                                                                                                                                                                                  NEWS000155
                                                                                                                                                                                                                                                                                             =
                            0   https://web.archive.org/web/20190310192003/https:/vAvw.instagram.cornideveloper/embedding/
                                                                                                      Case 1:19-cv-09617-KPF Document 67-20 Filed 06/21/21 Page 5 of 5                                                                                         III\ 0                ON      —


https://www.instagram.cornkleveloperiembeddingi                                                                      Go     JAN            APR

1,552 captures                                                                                                                   10                                                                                                                                                   L-1
27 Feb 2011 - 14 Jar 2021                                                     halilliiiliJI1611111111.11.411iLlti Ai        2018 2019 2020                                                                                                                              About this as tune
                                                                                                                                           • tan tap tuna, u,   u_nu   'Jai_ tun_ at,“ nuafruu   u utazu.nan   ..n„, I ctu   ratnyt um   ut.uu • nun... tuna

                                                                                                      endpoint issues a redirect to that media's image file. If you embed an Instagram image this way, you must provide
                                                            Login Permissions
                                                                                                      clear attribution next to the image, including attribution to the original author and to Instagram, and a link to the
                                                                                                      Instagram media page.
                                                            Permissions Review
                                                                                                                 / oembed                                                       Returns the embed code and info about the media a...
                                                            Sandbox Mode
                                                                                                                 /P/ shortcode    /media                                        Issues a redirect to that media's JPG file.
                                                            Secure Requests

                                                            Endpoints
                                                                                                         GET         /oembed
                                                            Embedding
                                                                                                         https://api.instagram.com/oembed?url.http://instagr.am/p/fA9uKtk5N/                                                             RESPONSE •
                                                            Mobile Sharing

                                                                                                         Given a short link, returns the embed code and information about the media associated with that link.
                                                            Libraries

                                                                                                         PARAMETERS
                                                            Support
                                                                                                           URL              A short link, like http://instagram/p/fA9uwTtkSN/.
                                                            Changelog                                    MAXWIDTH           Maximum width of returned media. This value is optional and must be greater than 320. Note
                                                                                                                            that the maxheight parameter is not supported and always returns null. This is because the
                                                            Platform Policy                                                 embed code is responsive and its height varies depending on its width and lenght of the
                                                                                                                            caption.
                                                                                                         HIDECAPTION        If set to true, the embed code hides the caption. Defaults to false.
                                                                                                         OMITSCRIPT         If set to true, the embed code does not include the script tag. This is useful for websites that
                                                                                                                            want to handle the loading of the embeds.js script by themselves. To manually initialize the
                                                                                                                            embed code, call the JS function instgrm.Embeds.processO.
                                                                                                         CALLBACK           A JSON callback to be invoked.




                                                                                                         GET         /p/ shortcode /media

                                                                                                           https://instagram.com/p/fA9uwitl6N/media/?size.t                                                                              RESPONSE •


                                                                                                         Given a short link, issues a redirect to that media's JPG file.

                                                                                                           PARAMETERS
                                                                                                         SIZE     Desired size of the resulting media. Supported values are t (thumbnail), m (medium), I (large). Defaults to
                                                                                                                  m.




                                                                                                ABOUT US     SUPPORT      PRESS   API   JOBS        PRIVACY     TERMS          © 2019 INSTAGRAM




                                                                                                                                                                                                                                                                        NEWS000156
